Nixon, J.
The proctors for the libelants in the above-stated cause filed with the libel the usual stipulation for costs, offering as surety one Isaac Pierson, who swore that he was worth the sum of $500 over and above all his just debts and liabilities. This is all that the rule requires, and is, prima facie, a good stipulation. The proctors for the claimants, however, gave notice to the libelants to produce their surety (Pierson) before Mr. Commissioner Eomaine in Jersey City, on a day stated, to enable them to -make further inquiry as to his property and responsibility. The libelants declined to produce him; and a rule was then taken upon them to show cause before the court why additional security for costs should not be furnished. On the return of the rule no evidence was offered to show, or tending to show, that the stipulation filed was not good, but the court was asked to inaugurate the practice of setting aside a stipulation for costs entered into in the usual form, and verified by the usual affidavit, upon the mere suggestion by the respondents that it might not be sufficient.
Until some satisfactory proof is put in that the officer, in accepting *511the bond, was deceived, or did not properly perform his duty, the court must assume that the bond is sufficient.
The rule to show cause is discharged.